Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on Jul. 14, 2022 with respect to claims 1 – 20 have been fully considered but they are not persuasive.

The applicant’s argument, “for claims 1, 9 and 16, Pelissier fails to disclose, suggest or teach - determining, by at least one processor, a position of the anatomy depicted in the at least one ultrasound image; automatically selecting and displaying, by the at least one processor, reference images corresponding to pre-defined views of an ultrasound examination, wherein an orientation of anatomy depicted in the selected and displayed reference images is based on the determined position of the anatomy; and acquiring and displaying, by the ultrasound system, additional ultrasound images of the anatomy corresponding to the selected and displayed reference images, the additional ultrasound images having the pre-defined views of the ultrasound examination.

The examiner’s response, ”Pelissier discloses, a system of generating an ultrasound media product, in accordance with at least one embodiment of the present invention. The system 900 may include an ultrasound imaging apparatus 905, a server 930, and a viewing computing device 960; each communicably connected to network 910 - e.g., the Internet, to facilitate electronic communication – Figs.1, 6, 9, paragraph 0089. Identifying a plurality of ultrasound media items from a fetal ultrasound scan, where each of the plurality of ultrasound media items have different respective attributes; and applying a theme to the plurality of ultrasound media items to generate the multimedia product – ABSTRACT, paragraph 0015.

For the argued feature, Pelissier discloses, determining, by at least one processor, a position of the anatomy depicted in the at least one ultrasound image (a graphics library GL engine 964 may interpret the script and live render the multimedia product for viewing at the viewing computing device 960 – Fig. 9/964, paragraph 0093); 

automatically selecting and displaying, by the at least one processor, reference images corresponding to pre-defined views of an ultrasound examination, wherein an orientation of anatomy depicted in the selected and displayed reference images is based on the determined position of the anatomy (the template image may be derived from a set of pre-categorized images showing given anatomical features. These pre-categorized images may be pre-populated or seeded into a library of classified images that can be referenced during the image analysis act 630 – Fig. 6/630, paragraph 0071. An image 110a showing the abdomen of the unborn baby, a cineloop 110b showing a side profile of the unborn baby with its face viewable, an image 110c showing the head of the unborn baby, a cineloop 110d showing the spine of the unborn baby, an image 110e showing the fetal heart of the unborn baby, and an image 110f showing the femur of the unborn baby – Fig. 1, paragraph 0030); and 

acquiring and displaying, by the ultrasound system, additional ultrasound images of the anatomy corresponding to the selected and displayed reference images, the additional ultrasound images having the pre-defined views of the ultrasound examination (the template image may be derived from a set of pre-categorized images showing given anatomical features. These pre-categorized images may be pre-populated or seeded into a library of classified images that can be referenced during the image analysis act 630. Various additional machine learning and/or computer vision techniques may be used to help refine the template image(s) that are used during image analysis operations – Fig. 6/630, paragraph 0071. The three effects 215 that are mapped to the “Face” anatomical feature have been adapted to the ultrasound media item 110b so as to have particular options 220 selected based on the anatomical feature viewable in the ultrasound media item 110b – paragraph 0045.
Template images may be provided for the various other anatomical features. A similar process of comparing given ultrasound media items 110 to the template images may be performed to determine if any such other ultrasound media items 110 match the appearance of the template images – paragraph 0070.
By performing the method of FIG. 6 to detect anatomical features prior to generating a multimedia product, the ultrasound media items 110 that are selected for inclusion into the multimedia product are more likely to be high-quality images that have clear anatomical features viewable – paragraph 0073.
The position and/or rotation of these objects may be modified to create the best viewing experience for the multimedia product. In various themes, similar parameters for the camera may also be modified to create the best viewing experience for the multimedia product – paragraph 0075)”.

The applicant’s argument, “the background section of the application states – in some cases, such as when scanning a fetus……Thus, in many cases, congenital heart disease in fetal ultrasound may go indicted (see specification paragraph 0003). Accordingly, the present application discloses…….Aspects of the present have the technical effect of automatically selecting and/or rotating the reference images based on a determined anatomical position and presenting the reference images to an ultrasound operator to assist acquisition of predetermined ultrasound views  (see specification paragraph 0013)”, on page 11 and 
“Pelissier fails to disclose – acquiring and displaying, additional ultrasound images of the anatomy corresponding to the selected and displayed reference images”, on page 15.

The examiner’s response, “Pelissier discloses, the position and/or rotation of these objects may be modified to create the best viewing experience for the multimedia product. In various themes, similar parameters for the camera may also be modified to create the best viewing experience for the multimedia product – paragraph 0075”.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8 – 13, 15 – 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by 
Pelissier US PGPub: US 2018/0189992 A1 Jul. 5, 2018.

Regarding claims 1, 9, 16, Pelissier discloses,

a method, a system and a non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps (a system of generating an ultrasound media product, in accordance with at least one embodiment of the present invention. The system 900 may include an ultrasound imaging apparatus 905, a server 930, and a viewing computing device 960; each communicably connected to network 910 - e.g., the Internet, to facilitate electronic communication – Figs.1, 6, 9, paragraph 0089. Identifying a plurality of ultrasound media items from a fetal ultrasound scan, where each of the plurality of ultrasound media items have different respective attributes; and applying a theme to the plurality of ultrasound media items to generate the multimedia product – ABSTRACT, paragraph 0015) comprising: 

acquiring (the computing device for generating the user interface 100 may be part of the ultrasound imaging apparatus 905, and the initiation of the methods for generating the ultrasound media product may involve communicating with a remote server 930 -Fig. 9/905, paragraph 0032) and 
displaying, by an ultrasound system (the ultrasound imaging apparatus 905 may be configured to display a user interface 100 similar to what is shown in FIG. 1, and which provides a user-selectable option 130 that, when selected, causes the ultrasound imaging apparatus to communicate with the server 930 to cause the methods for generating a multimedia product discussed herein to be performed – paragraph 0089. Apply a theme to the identified ultrasound media items to generate the multimedia product by imposing an order in which the media items 110 are to be displayed – Fig. 9/960, paragraph 0033), at least one ultrasound image of an anatomy (the fetal ultrasound scan is performed for a regular obstetrics examination during a pregnancy. A number of standard measurements that may be made during a regular fetal ultrasound scan. These measurements may allow a medical professional to assess the growth of the fetus in the womb. However, the measurements typically consist of specialized medical terminology or acronyms - e.g., related to internal anatomy such as bones, that is difficult for non-medically trained viewers of the generated multimedia product to understand or interpret – Fig. 1, paragraphs 0029, 0061, 0063); 

determining, by at least one processor, a position of the anatomy depicted in the at least one ultrasound image (a graphics library GL engine 964 may interpret the script and live render the multimedia product for viewing at the viewing computing device 960 – Fig. 9/964, paragraph 0093); 

automatically selecting (automate the identification of the suitable effects to be used with given ultrasound media items 110 by selecting options 220 for given effects 215 based on the anatomical features viewable in the ultrasound media items 110.  – paragraph 0097. The anatomical feature is selected from the group consisting of: heart, arm, leg, face, head, brain, spine, kidney, liver, sexual organ, digits, belly, feet and hand. In some embodiments, the effect includes multiple options, and the adapting comprises selecting an option from the multiple options based on the anatomical feature – paragraph 0016. The user interface 100 may provide a user-selectable option 130 for generating the multimedia product - shown as a button labeled “Generate Movie” in FIG. 1. Upon receiving input that selects the user-selectable option 130 for generating the multimedia product – paragraph 0032. Various additional machine learning and/or computer vision techniques may be used to help refine the template image(s) that are used during image analysis operations – paragraph 0071) and displaying, by the at least one processor, reference images corresponding to pre-defined views of an ultrasound examination, wherein an orientation of anatomy depicted in the selected and displayed reference images is based on the determined position of the anatomy (the template image may be derived from a set of pre-categorized images showing given anatomical features. These pre-categorized images may be pre-populated or seeded into a library of classified images that can be referenced during the image analysis act 630 – Fig. 6/630, paragraph 0071. An image 110a showing the abdomen of the unborn baby, a cineloop 110b showing a side profile of the unborn baby with its face viewable, an image 110c showing the head of the unborn baby, a cineloop 110d showing the spine of the unborn baby, an image 110e showing the fetal heart of the unborn baby, and an image 110f showing the femur of the unborn baby – Fig. 1, paragraph 0030); and 

acquiring and displaying, by the ultrasound system, additional ultrasound images of the anatomy corresponding to the selected and displayed reference images, the additional ultrasound images having the pre-defined views of the ultrasound examination (the template image may be derived from a set of pre-categorized images showing given anatomical features. These pre-categorized images may be pre-populated or seeded into a library of classified images that can be referenced during the image analysis act 630 – Fig. 6/630, paragraph 0071).

Regarding claim 2, Pelissier discloses,

the method of claim 1, wherein the at least one ultrasound image comprises an ultrasound image of a fetal head and an ultrasound image of a fetal spine, and wherein the at least one processor determines the position of a fetus based on a fetal lie depicted in the ultrasound image of the fetal head and a spine position depicted in the ultrasound image of the fetal spine (the anatomical feature is selected from the group consisting of: heart, arm, leg, face, head, brain, spine, kidney, liver, sexual organ, digits, belly, feet and hand. In some embodiments, the effect includes multiple options, and the adapting comprises selecting an option from the multiple options based on the anatomical feature – paragraph 0016. An image 110a showing the abdomen of the unborn baby, a cineloop 110b showing a side profile of the unborn baby with its face viewable, an image 110c showing the head of the unborn baby, a cineloop 110d showing the spine of the unborn baby, an image 110e showing the fetal heart of the unborn baby, and an image 110f showing the femur of the unborn baby – Fig. 1, paragraph 0030).

Regarding claim 3, Pelissier discloses,

the method of claim 2, wherein one or both of the fetal lie and the spine position is determined by one of: the at least one processor executing at least one artificial intelligence image analysis algorithm (various image analysis techniques to ascertain if certain shapes or image patterns that are present in a template image for a given anatomical feature are also present in the ultrasound media item 110 being analyzed – paragraph 0068. Various additional machine learning and/or computer vision techniques may be used to help refine the template image(s) that are used during image analysis operations – paragraph 0071); or the at least one processor based on user instruction received via a user input device selecting one or both the fetal lie and the spine position (The user interface 100 may provide a user-selectable option 130 for generating the multimedia product - shown as a button labeled “Generate Movie” in FIG. 1. Upon receiving input that selects the user-selectable option 130 for generating the multimedia product – paragraph 0032).

Regarding claims 4, 11, Pelissier discloses,

the method of claim 1, wherein the reference images are presented sequentially at a display system (where the multimedia product is provided in the form of a dynamically generated video file and/or multimedia experience - e.g., from the execution of a script, the introductions screen may be displayed during the time it takes to load/transmit the script from a server 930 to a viewing computing device 960 – paragraph 0096. A graphics library GL engine 964 may interpret the script and live render the multimedia product for viewing at the viewing computing device 960 – paragraphs 0093, 0094).

Regarding claims 5, 12, Pelissier discloses,

the method of claim 1, wherein one of: the reference images are one set of reference images in a plurality of sets of reference images, each of the sets of reference images having a different orientation corresponding to a different position of the anatomy (the template image may be derived from a set of pre-categorized images showing given anatomical features. These pre-categorized images may be pre-populated or seeded into a library of classified images that can be referenced during the image analysis act 630 – Fig. 6/630, paragraph 0071. An image 110a showing the abdomen of the unborn baby, a cineloop 110b showing a side profile of the unborn baby with its face viewable, an image 110c showing the head of the unborn baby, a cineloop 110d showing the spine of the unborn baby, an image 110e showing the fetal heart of the unborn baby, and an image 110f showing the femur of the unborn baby – Fig. 1, paragraph 0030); or 
the reference images are one set of reference images at a pre-defined orientation, wherein the reference images are rotated, by the at least one processor, to the orientation based on the determined position of the anatomy.

Regarding claims 6, 13, Pelissier discloses,

the method of claim 1, wherein the reference images comprise one or both of a pictogram and a pre-acquired ultrasound image (the template image may be derived from a set of pre-categorized images showing given anatomical features. These pre-categorized images may be pre-populated or seeded into a library of classified images that can be referenced during the image analysis act 630 – Fig. 6/630, paragraph 0071. An image 110a showing the abdomen of the unborn baby, a cineloop 110b showing a side profile of the unborn baby with its face viewable, an image 110c showing the head of the unborn baby, a cineloop 110d showing the spine of the unborn baby, an image 110e showing the fetal heart of the unborn baby, and an image 110f showing the femur of the unborn baby – Fig. 1, paragraph 0030).
	
Regarding claims 8, 15, 20, Pelissier discloses,

the method of claim 1, comprising: presenting prompts of questions with respect to an appearance of the additional ultrasound images compared to the reference images; receiving answers, by the at least one processor, to the questions; and generating, by the at least one processor, one or both of an alert and an examination summary based on the received answers for presentation at a display system (displaying a user interface for displaying the plurality of ultrasound media items, the user interface providing a user-selectable option for generating the multimedia product; and receiving input that selects the user-selectable option for generating the multimedia product - paragraphs 0021, 0089. The introduction screen may be configured to display text that by default is set to the patient's name entered during the medical examination – paragraph 0096).

Regarding claim 10, is similar to combined claims 2 and 3 above and is rejected on the same grounds.

Regarding claim 17, is similar to combined claims 2 and 3 above and is rejected on the same grounds.

Regarding claim 18, is similar to combined claims 5 and 6 above and is rejected on the same grounds.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Pelissier US PGPub: US 2018/0189992 A1 Jul. 5, 2018 and in view of 
Sharf US PGPub: US 2009/0012432 A1 Jan. 8, 2009.

Regarding claims 7, 14, 19, Pelissier discloses all the claimed features,

but, does not disclose, the method of claim 1, comprising: 
“automatically analyzing, by the at least one processor, the additional ultrasound images to detect abnormalities of the anatomy depicted in the additional ultrasound images”; and 
“generating, by the at least one processor, one or both of an alert and an examination summary based on the automated analysis of the additional ultrasound images for presentation at a display system”.

Sharf teaches, monitoring a birth process, comprising: receiving, over time, a plurality of position signals from one or more positioning elements or tissue areas located at least one of a cervix and a fetal head; and determining a discrete state of labor of a fetus that is wholly inside a body responsive to said position signals, with a temporal resolution of better than 15 minutes, said discrete state being other than a start or stop of labor and encompassing more than a single contraction, said state including a state other than an abnormal fetal head position (ABSTRACT).

In addition, various rules have been devised to help indicate abnormal situations, for example based on rate of change of one or more monitored parameters. Also, manual palpation can be used to directly detect various pathologies, for example, cephalopelvic disproportion, pelvic inadequacy, asynclitism and changes in shape of the fetal head such as molding or caput succedaneum (paragraphs 0008).

Mismatch of actual progress to an expected progress determined in this way, may be an indication of abnormal progress (paragraph 0064).

The monitoring system measures instinctive or spontaneous actions by the mother and generates an indication, for example, if such actions are normal, effective and/or abnormal, reads on the claimed feature, “automatically analyzing, by the at least one processor, the additional ultrasound images to detect abnormalities of the anatomy depicted in the additional ultrasound images”; and “generating, by the at least one processor, one or both of an alert and an examination summary based on the automated analysis of the additional ultrasound images for presentation at a display system” (paragraph 0088).

An alarm is attached to the ruler, for example, the device including an element attached to the outside of the body, so that retraction of the ruler relative to the attachment element generates an audible and/or radio alarm (paragraphs 0101, 0189, 0368, 0424).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Identifying a plurality of ultrasound media items from a fetal ultrasound scan, where each of the plurality of ultrasound media items have different respective attributes; and applying a theme to the plurality of ultrasound media items to generate the multimedia product of Pelissier (Pelissier ABSTRACT, Figs.1, 6, 9, paragraphs 0015, 0089), wherein the system of Pelissier, would have incorporated the monitoring system measures instinctive or spontaneous actions by the mother and generates an indication, for example, if such actions are normal, effective and/or abnormal of Sharf (Sharf, ABSTRACT, paragraphs 0008, 0064, 0088, 0101) for the main concerns of the medical staff during labor are to assess the progress of labor, to identify problems and complications and suggest and/or perform treatment to overcome these problems and complications as well as preventing or reducing damage to the mother and/or fetuses (Sharf, paragraph 0003) and to provide advance warning of possible complications and/or alert that a certain state has been reached (Sharf, paragraph 0287).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642